Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because none of the prior art of record anticipates or renders obvious a method for selecting initial models or inversion solutions during an inversion process from electromagnetic measurements, the method including the steps of: forming initial models for the inversion process based on the measurements and performing an inversion; filtering an inversion solution; forming a solution database from the filtered inversion solutions; building a reference model; calculating a similarity between the reference model and one or more models in the solution database; selecting one or more results from the solution database with the similarity larger than a threshold, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 13 is allowed because t none of the prior art of record anticipates or renders obvious an electromagnetic well measurement system comprising: an information handling system configured to: form initial models for an inversion process based on the measurements and performing an inversion; filter one or more inversion solutions with a misfit process of comparing to the measurement to form solution database; build a reference model; calculate a similarity between the reference model and each model in 
Claim 18 is allowed because none of the prior art of record anticipates or renders obvious a method for selecting initial models or inversion solutions during an inversion process from electromagnetic measurements, the method including the steps of: forming initial models for an inversion process based at least in part on a database; performing the inversion; filtering the inversion solutions; building a reference model; calculating a similarity between the reference model and the database; selecting one or more results from the database with the similarity larger than a threshold, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857